The opinion of the court was delivered by
Richardson, C. J.
It is not doubted, that an injury resulting to an individual from a crime, may be lawfully adjusted between the offender and such individual.
But it is most unquestionably illegal, in a private individual, to suppress a criminal prosecution, or the evidence necessary to support it-
*555Bayley on Bills, 357 ; Chitty on Bills, 68 ; 3 Espin. N. P. C. 253, Norman v. Cole ; 1 B. & A. 282 ; 11 Mass Rep. 368, Worcester v. Eaton ; 11 East, 45, Beeley v. Wingfield ; 1 Starkies’ N. P. C. 467, Harding v. Cooper; 2 Wilson, 347, Collins v. Blantern ; 5 East, 294, Edgecombe v. Rudd.
And it is now well settled, that a note given for money knowingly lent, to be applied to accomplish an illegal purpose, is void. 3 Taunton, 6, Webb v. Brooke ; 4 Burr. 2069, Faikney v. Reynous ; 3D. & E. 418, Petrie v. Hannay ; 6 ditto, 61, Steers v. Lashley ; 5 ditto, 596, Waymell Cockburne ; 3 Vesey, 373, ex parte, Mather; 2 B. & P. 371, Aubert v. Mase.
The case of Armstrong v. Toler, 11 Wheaton, 258, lays down no rute inconsistent with this principle, but admits it. It is only decided there, that, if the promise is entirely disconnected with the illegal act, and is founded on a new consideration, it is not affected by the act, although it was known to the party to whom the promise was made, and although he was the contriver and conductor of the illegal act. It is admitted, that if the promise be immediately connected with the illegal act, it is void.
We think that the instructions given to the jury in this case, were entirely correct. If the plaintiff advanced the money to the defendant, John Smith, knowing it was to be used to stop the prosecution and suppress the evidence, it was illegally advanced, and cannot he considered as a legal consideration, which can sustain the the note. The consideration was immediately connected with the illegal act.
Some part of the money may have gone to pay damages, to which the prosecutors were justly entitled. But that circumstance can make no difference in the case; For even that must be considered as paid to effect an illegal purpose, and induce the prosecutors to abandon the prosecution,

Judgment on the verdict.